Title: George Ticknor to Thomas Jefferson, 10 August 1818
From: Ticknor, George
To: Jefferson, Thomas


          
            
              Dear Sir,
              Madrid
August 10. 1818.
            
            Your very kind letter inclosing an introduction to mr. Erving reached me in Italy just as I was beginning my journey to this country and I should have answered it immediately on my arrival here if I had not at that moment heard you had forwarded through my father another for Cardinal Cardinal Dugnani of which I also wished to give you news. For this, however, I have waited in vain, and after so long an interval, I must believe it lost, though during a very active correspondence of three years and an half, this is the only instance that such an accident has occurred to me. Should it, however, at last reach me, I shall immediately forward it to the Cardinal, through the Nuntio at this court.—
            The letter for Mr. Erving has done everything for me, that a letter could do—not merely in civilities but in substantial good offices, which he has been continually rendering me ever since I have been here. It will give you pleasure to know, what, perhaps, you would not otherwise learn,  since there are no Americans here to write it & Mr Erving is the last person in the world to tell such tales of himself,—that he has great personal influence at this court. The Russian Minister has more the confidence of the King—but, I am sure of the fact, when I tell you, that no foreign minister here is so much respected by Mr Pizarro, the Secretary of State—or can do so much by his personal influence for his government as Mr Erving. This personal influence he has gained only by his talents, by the directness and openess of all his proceedings by never asking any thing that he could not demand as a right and never claiming a right he did not mean to insist upon until he obtained it. I say, I am sure of this fact, not only because it is no secret in the corps diplomatique & in the court society here; but because Mr. Pizarro himself does not hesitate to say, that he thinks Mr Erving has more talent, than any representative at th Madrid—and I tell it to you because I think it is a fact which ought to be known, and because I do not know anybody else here who would be likely to tell it.
            For myself, I am here, as I have been everywhere else in Europe, only for purposes of study and as I proposed to myself, when I came, nothing but Spanish & Spanish literature, the means have not been wanting, though  if I had come to learn anything else, I should have been in despair long ago & now be on the other side of the Pyrenees. It is a great pleasure to me to feel at last, that I am approaching the conclusion of the objects for which I came to Europe and that I am so soon to be emancipated & return to the friends and the country where all my affections & hopes rest, as on their only centre & home. When I came to Europe, I proposed to myself to acquire a good knowledge of all the literatures of ancient & modern Europe.—I began with the Greek & as my studies were then prosecuted at the north.—I joined to it the German in both its dialects & the kindred languages of Sweden & Denmark, in which a little gleaning may be made for good letters already. Latin we learn at home &, therefore, when I had done what I could with these & followed some courses of lectures on more general subjects—I came to France where I gave myself entirely to French literature, though not forgetting the ancient language of the Fabliaux in which there are so many interesting monuments & the more poetical Provençal which connects the latin to ye modern languages of the South. From France, I went to Italy, where I picked up their dialects again, especially the Venetian & the Sicilian—
   *In all ye dialects I have mentioned yre is now more or less of a literature & what there is, is very interesting as an expression of popular character & feeling.
 & now I am in Spain, having nearly finished my Spanish.—My object in all has been to get general, philosophical notions on the genius & history of each of these literatures & to send home good collections of books relating to the history of their languages & representing the whole series of their elegant literatures.
            I left at home a small library & have sent to increase it about four thousand volumes—all chosen on the one system I have indicated.
            In about a month I go to Portugal, where I shall easily finish the last language I have to learn & in November I hope to be in Paris for a few weeks, where nothing will give me more pleasure than to be useful to you, who have shown so much kindness to me. After this I shall divide the rest of my winter &  the spring between Edinburgh, Oxford, Cambridge & London, examining their literary institutions & completing my collections of books and, then, as soon as the fine season commences embark for my home.—
            All this time thus spent in Europe, I consider a sacrifice of the present to the future & what I most desire is, to make this sacrifice useful to my country. What I shall bring home from my education, will be 1. A Knowledge of the literary institutions of Europe & their modes of Instruction 2. A facility in speaking German & french & a power of speaking Italian & Spanish—and 3. A knowledge of the literatures of ancient & modern Europe, with a library that will give me the means of pursuing them indefinitely.—And now the question is—what I shall do with the knowledge that has cost me four of the best years of my life? For political distinction, I have no ambition—no thought even & never have had.—If there were a department in the general Government, that was devoted to Publick Instruction, I might seek a place in it—but there is none,—& there is none even in my State Government. All that remains for me, therefore, seems to be to go home & exert what influence I may be able to acquire in favour of the cause of good letters &, perhaps, if a proper occasion offers, which is probable, give some years to instruction by courses of publick lectures at  our University
            
            You see, Sir, that I have spoken to you with great freedom—perhaps, with too much: but the reason is, that I desire extremely, to have you know my situation exactly as it is, & to ask your advice & opinion on the course of life best for me to pursue when I reach my home & begin the world as it were a second time at the age of twenty seven, with a moderate fortune, which makes me independent; because my wants are few.
            Your assistance has been of very great use to me in Europe every where that your letters or your friends have made me known as your acquaintance or rather as a person whom you countenance. I do not ask you to continue such favours to me in England, because I know, if you can do it conveniently, your benevolence does not need to be solicited & the only instance in which I could ask it will would be that of Mr Rush, our  minister, whom I do not know & to whom I can in no way be so well introduced as by yourself. The most interesting literary society in London—& which would be peculiarly so to me from its being ye  centre of all that relates to Spanish letters, is at Lord Holland’s. I have a letter to him from Lucien Bonaparte; but I Should rather know him by  means of some one in my own country. President Munroe, to whom I was once introduced by a letter of President Adams, is claimed by Lord H— as his intimate friend & Mr Munroe gives introduction to him freely. Perhaps, you, too, know him no less: but, if you do not, I leave it to your kindness to determine whether, under these circumstances you will ask him to do me this favour. If there be any thing in all this in the least inconvenient to you, I pray it may be as if I had never spoken of it.—
            Remember me, I beg of you, to Colo. Randolph & Mrs. Randolph with their family, whom I hope to see at Monticello, if you will permit me to pay you a visit there soon after my return home. Farewell—my dear Sir—and in the idiom of the country, where I am, I pray heaven to preserve you many years, since all your years are years of usefulness.—I had almost forgotten to say, how much I am interested in the noble plan you have formed for education in your native State. I trust & believe it will succeed, & already foresee the pleasure of witnessing your happiness in its success.—
            Geo: Ticknor
          
          
            The best—shortest & safest mode of addressing your favours to me is always through my father—E. Ticknor, Boston.—
            I need not say, how much pleasure it will give me to be useful to you in England or Scotland in buying Books or in anything else.
          
        